DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6, 8-10, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of U.S. Patent No. 10254796. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of instant claims 1-5 and 15-20 is disclosed by claims 1-4 and 15 of the reference patent, the subject matter of instant claims 6 and 14 is disclosed by claims 4 and 8 of the reference patent, the subject matter of claim 8 is disclosed by claim 9 of the reference patent, the subject matter of claim 9 is disclosed by claim 10 of the reference patent, and the subject matter of claim 10 is disclosed by claim 11 of the reference patent.


Claim Objections

Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata (US 2015/0062525 A1).

Regarding claim 15, Hirakata discloses an information processing device (as discussed in Paragraph [0003]) comprising: 
a hinge (as shown between Figs. 1A and 1C wherein the folded areas are interpreted as a hinge and as further supported by Fig. 13A element 9639 as described in Paragraph [0163] wherein one of ordinary skill in the art before the effective filing date would have recognized the utility of such a hinge in the device); 
a first housing (Fig. 2 elements 111-1 and 111-2); 
a second housing (Fig. 2 elements 113-1 and 113-2); 
a panel substrate (Fig. 7B element 1201); and 
(Fig. 7B element 1103), 
wherein the hinge comprises a rotation axis (as shown in Fig. 1B wherein the rotation axis lies along the hinge line), wherein the first housing is connected to the second housing through the hinge so as to be rotatable around the rotation axis (as shown in Figs. 1A-1C), 
wherein the first housing comprises a first slit (wherein the first slit is located between elements 111-1 and 111-2 as described in Paragraph [0034]), 
wherein the second housing comprises a second slit (wherein the second slit is located between elements 113-1 and 113-2 as described in Paragraph [0034]), 
wherein the panel substrate comprises a region overlapping with the first film (as shown in Figs. 2, 3A, 4B, and 7B), 
wherein the region is stored in one or both of the first slit and the second slit (as described in Paragraph [0034]), 
wherein one or both of the panel substrate and the first film is configured to slide along the second slit (as shown between Figs. 3B and 4B annotated below to highlight the change in end points of the first film consistent with Figs. 1A and 1B of the instant application),
wherein a part of the panel substrate is provided in the first housing (as shown in Fig. 4B wherein the display panel element 101 includes the panel substrate as shown in Fig. 7B).

Regarding claim 16, Hirakata discloses an information processing device (as discussed in Paragraph [0003]) comprising: 
(as shown between Figs. 1A and 1C wherein the folded areas are interpreted as a hinge and as further supported by Fig. 13A element 9639 as described in Paragraph [0163] wherein one of ordinary skill in the art before the effective filing date would have recognized the utility of such a hinge in the device); 
a first housing (Fig. 2 elements 111-1 and 111-2); 
a second housing (Fig. 2 elements 113-1 and 113-2); 
a panel substrate (Fig. 7B element 1201); and 
a first film (Fig. 7B element 1103), 
wherein the hinge comprises a rotation axis (as shown in Fig. 1B wherein the rotation axis lies along the hinge line), wherein the first housing is connected to the second housing through the hinge so as to be rotatable around the rotation axis (as shown in Figs. 1A-1C), 
wherein the first housing comprises a first slit (wherein the first slit is located between elements 111-1 and 111-2 as described in Paragraph [0034]), 
wherein the second housing comprises a second slit (wherein the second slit is located between elements 113-1 and 113-2 as described in Paragraph [0034]), 
wherein the panel substrate comprises a region overlapping with the first film (as shown in Figs. 2, 3A, 4B, and 7B), 
wherein the region is stored in one or both of the first slit and the second slit (as described in Paragraph [0034]), 
wherein one or both of the panel substrate and the first film is configured to slide along the second slit (as shown between Figs. 3B and 4B annotated below to highlight the change in end points of the first film consistent with Figs. 1A and 1B of the instant application),
and wherein a space is present between the hinge and the panel substrate when the information processing device is folded (as shown in Fig. 13A wherein the display is spaced apart from the hinge element 9639).

Regarding claims 19 and 20,  Hirakata discloses the device as set forth in claim 15 above and further wherein the first film has flexibility (as discussed in Paragraphs [0050]-[0051]) and a visible-light-transmitting property (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date that a film on the light emitting side of a display would have a visible light transmitting property), 
wherein the panel substrate has flexibility (as discussed in Paragraphs [0050]-[0051]) and comprises a display region (Fig. 7A element1104), 
wherein the first housing comprises a first part (Fig. 2 element 111-2) and a second part (Fig. 2 element 111-1), 
wherein the first part overlaps with the display region (as shown in Fig. 1A), 
wherein the second part overlaps with a peripheral portion of the first part (as shown in Fig. 2), 
wherein the second film is positioned between the display region and the first part (as shown in Fig. 2), and 
wherein the second film has flexibility (as shown in Fig1B and as discussed in Paragraph [0176]),

Hirakata does not expressly disclose wherein the first film, the second film, and the panel substrate are capable of sliding along the second slit when the second housing rotates around the rotation axis with respect to the first housing, however one of ordinary skill in the art before the effective filing date would have recognized that in the process of bending the device, the panel substrate, the first film, and the second film must slide along the second slit in order to allow for the change in length of said elements from a folded state to a flat state as shown between Figs. 3A and 4B.


Allowable Subject Matter

Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 15, a combination of limitations that includes further comprising a second film, wherein the panel substrate comprises a region positioned between the first film and the second film, wherein, in a folded state, the panel substrate extends beyond the second film in the first slit, and wherein, in an opened state, end portions of the first film, the second 

Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 16, a combination of limitations that includes further comprising a second film, wherein the panel substrate comprises a region positioned between the first film and the second film, wherein, in a folded state, the panel substrate extends beyond the second film in the first slit, and wherein, in an opened state, end portions of the first film, the second film, and the panel substrate are aligned.  None of the reference art of record discloses or renders obvious such a combination.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".




Response to Arguments


Applicant's arguments filed 3/15/2021 with regard to claims 15-16 and 19-20 have been fully considered but they are not persuasive. The applicant’s arguments presented in response to the Final Rejection mailed 12/8/2020 are not germane to the subject matter encompassed by new claims 15-16 and 19-20 as said subject matter remains the same as previously rejected subject matter as set forth in the aforementioned Final Rejection.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841